Case: 17-13859   Date Filed: 08/09/2018   Page: 1 of 4


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-13859
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 1:16-cr-00251-RWS-RGV-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

HUBER MORENO-ASPRILLA,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                            (August 9, 2018)

Before TJOFLAT, NEWSOM and BLACK, Circuit Judges.

PER CURIAM:
                 Case: 17-13859       Date Filed: 08/09/2018       Page: 2 of 4


       Huber Moreno-Asprilla appeals the 50-month sentence imposed after he

pled guilty to one count of illegal reentry in violation of 8 U.S.C. § 1326(a) and

(b)(2). Moreno-Asprilla contends his sentence is substantively unreasonable

because the district court relied on an impermissible sentencing factor—namely his

2009 illegal reentry sentence—to establish a floor for his present sentence. See

United States v. Sarras, 575 F.3d 1191, 1219 (11th Cir. 2009) (“A sentence may be

substantively unreasonable if a district court . . . based the sentence on

impermissible factors.”). 1 After review, 2 we affirm.

        “The party challenging the sentence bears the burden to show it is

unreasonable in light of the record and the § 3553(a) factors.” United States v.

Tome, 611 F.3d 1371, 1378 (11th Cir. 2010). The § 3553(a) factors include:

(1) the nature and circumstances of the offense and the history and characteristics

of the defendant; and (2) the need for the sentence imposed to reflect the

seriousness of the offense, to promote respect for the law, to afford adequate

deterrence to criminal conduct, and to protect the public from further crimes of the

       1
          Consideration of an impermissible factor has been described as procedural error
elsewhere in our precedent. See, e.g., United States v. Alberts, 859 F.3d 979, 985 (11th Cir.
2017) (“A district court commits a procedural error if it considers an improper sentencing
factor.”). But because Moreno-Asprilla presents the error as substantive, we consider it as such.
       2
         The reasonableness of a sentence is generally reviewed under a deferential
abuse-of-discretion standard. Gall v. United States, 552 U.S. 38, 51 (2007). We consider
whether the district court imposed a substantively reasonable sentence in light of the totality of
the circumstances and the § 3553(a) factors. Id. Notably, this Court has never decided whether
plain error review applies to substantive reasonableness challenges; however, we need not do so
here because Moreno-Asprilla has not satisfied the less exacting abuse-of-discretion standard.
                                                 2
               Case: 17-13859     Date Filed: 08/09/2018    Page: 3 of 4


defendant. 18 U.S.C. § 3553(a)(1), (2)(A)–(C). The court should also consider the

kinds of sentences available, the applicable guideline range, the need to avoid

unwarranted sentencing disparities, and the need to provide restitution to victims.

Id. § 3553(a)(3)–(4), (6)–(7). The weight given to any one § 3553(a) factor is left

to the district court’s sound discretion. United States v. Clay, 483 F.3d 739, 743

(11th Cir. 2007). We reverse only if left with the “firm conviction that the district

court committed a clear error of judgment in weighing the § 3553(a) factors by

arriving at a sentence that lies outside the range of reasonable sentences dictated by

the facts of the case.” United States v. Irey, 612 F.3d 1160, 1190 (11th Cir. 2010)

(quotation omitted).

      Here, the district court sentenced Moreno-Asprilla within the guidelines.

We ordinarily expect, without presuming, that a sentence within the guideline

range is reasonable. United States v. Hunt, 526 F.3d 739, 746 (11th Cir. 2008).

Moreno-Asprilla nonetheless contends the district court abused its discretion by

treating Moreno-Asprilla’s prior sentence as a mandatory floor. We disagree. The

district court did remark that he had “a hard time sentencing someone for

committing a crime the second time to less time than they got for committing it the

first time.” However, this remark does not reflect the use of Moreno-Asprilla’s

prior sentence as a floor; rather, the district court appropriately looked to the fact

that Moreno-Asprilla’s prior sentence did not deter him from illegally re-entering


                                           3
              Case: 17-13859    Date Filed: 08/09/2018   Page: 4 of 4


the country. Nor did the district court give unreasonable weight to the need to

deter Moreno-Asprilla—it also considered his history and characteristics, the need

to deter others from engaging in the same conduct, and the need to avoid a

sentencing disparity. In reaching Moreno-Asprilla’s sentence, which was within

the guidelines range and well below the statutory maximum, the district court

reasonably weighed the facts in light of the 18 U.S.C. § 3553(a) factors.

Accordingly, we affirm.

      AFFIRMED.




                                         4